DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed July 26, 2022 in response to the Office Action of July 19, 2022 is acknowledged and has been entered.  Applicant's election without traverse of an anti-CD3 antibody and IL-2 is acknowledged.  
2.	Claims 1-7 and 9-67 are pending.
3.	 Claims 9-11 and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 1-7, 12-33 and 37-67 are currently under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims, 12, 13, 21, 26, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is drawn to “wherein the concentration of at least one soluble T cell activator is at least 0.001 g/ml to at least 10 g/ml.” Given that “least 10 g/ml” is an opened range, it is unclear if “least 10 g/ml” limits the “at least 0.001 g/ml” range or if the claim is drawn to any amount of soluble T cell activator if it is at least 0.001 g/ml. 
Claim 13 is drawn to “wherein the concentration of at least one soluble T cell activator is at least 0.1 g/ml to at least 5 g/ml.” Given that “least 5 g/ml” is an opened range, it is unclear if “least 5 g/ml” limits the “at least 0.1 g/ml” range or if the claim is drawn to any amount of soluble T cell activator if it is at least 0.1 g/ml. 
Claim 21 is drawn to the method of claim 20, wherein the apheresed donor cells are incubated with comprising at least an anti CD3 antibody or binding fragments thereof T cell activators for at least 1 hour.  It is unclear and indefinite if the anti CD3 antibody or binding fragments is the T cells activator or not.  Amending the claim to “wherein the apheresed donor cells are incubated with T cell activators comprising at least an anti CD3 antibody or binding fragments thereof for at least 1 hour would help to obviate the rejection.  
Claim 26 is drawn to “wherein the bioreactor bag contains at least 300 ml to at least 400 ml of culture media at inoculation.”  Given that “at least 400 ml” is an opened range, it is unclear if “at least 400 ml” limits the “at least 300 ml” range or if the claim is drawn to any amount of culture if it is at least 300 ml. 
Claims 38 and 39 are drawn to using the WNT pathway activator TWS117.  Neither the specification, claims or art of record teach the structure or formula of TWS117.  Thus, it is unclear and indefinite to what structure or formula TWS117 is limited. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 is drawn to the method according to claim 26, wherein the bioreactor bag contains at least 300 ml of culture media at inoculation..  Claim 26 is drawn to “wherein the bioreactor bag contains at least 300 ml to at least 400 ml of culture media at inoculation.”  If the at least 400 ml of culture media of claim 26 is limiting, then the open ended at least 300 ml of culture media of claim 27 is broader in scope than claim 26 and does not further limit claim 26. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1, 2, 6, 7, 12, 14, 15, 22-33, 42, 47-55, and 57-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerville et al. (J. Translational Med. 2012 10: 69, IDS), “Sommerville”  in view of WO 2016/189159 A1 (Molleryd et al. Dec 1. 2016, IDS), “Molleryd”.  
Sommerville teaches using a closed WAVE bioreactor system to expand tumor infiltrating lymphocytes (TIL) and genetically modified peripheral blood lymphocytes (PBL).  See abstract and p. 2 both columns. 
Sommerville teaches that patients’ PBL obtained by apheresis/leukapheresis were transduced with retroviral vectors expressing T cell receptors. In particular, the PBL were stimulated with 300 IU/ml IL-2 and 50 ng/ml of an anti-CD3 antibody in culture media for two days, washed, transduced for two overnight transductions and maintained in culture media.  See p. 2-right column. 
Sommerville teaches that rapid expansion (REP) of the PBL cells was initiated by incubation with irradiated feeder cells, 30 ng/ml of an anti-CD3 antibody and IL-2. See p. 2-right column.
Sommerville teaches that the rapid expansion cells was continued in a WAVE bioreactor bag with media containing IL-2.   Sommerville teaches that bags were aerated by rocking at 6º for 2 hours.  See p. 3-left column. 
Sommerville teaches that the WAVE reactor protocol and  static bag protocol produced a similar number of cells.  See Abstract and Fig. 2. 
Sommerville teaches that the transduced T cells receptors recognize epitopes of the cancer antigens NY-ESO, MART-1 or gp100 and have been used for cancer treatment.  See p. 2-Patient material, tumor cell lines, and retroviral vectors and p. 1-right column. 
	Sommerville does not teach rocking  the bags at about 2 RPM and increasing the rocking rate until harvest.
	Molleryd teaches a method comprising: (i) inoculating cells into a non- static bioreactor;
(ii) adding an antigen stimulus to said non- static bioreactor; (iii) adding at least a cell growth co-factor to said non-static bioreactor; (iv) expanding said cells to result in a clinically relevant cell product; wherein step (ii) is carried out wherein said non- static bioreactor is kept at a first rocking rate; and wherein step (iv) is carried out wherein said non- static bioreactor is kept at a second rocking rate which is higher than said first rocking rate and wherein steps (ii) and (iii) are repeated one or more times during step (iv). See claims 1 and 2. 
	Molleryd teaches that the method is carried out in bioreactor with flexible cells, like Cellbags™, a single use bag. See abstract, p. 12-lines 3-30 and Fig. 1. 
	Molleryd teaches the cell growth factor comprises anti-CD3 monoclonal antibodies and IL-2.  See claims 10 and 13 and p. 6-lines 24-32. 
Molleryd teaches using 300 units/ml IL-2 and Fig. 1.  See p. 11-line 30. 
	Molleryd teaches the first rocking rate is a semi static rate of movement used for steps known in the art in which a static state  is used.  See p. 8-lines 15 to 16. Molleryd teaches the rate is between 2-4 rpm and at an angle of 2-4 degrees or 2 rpm and at an angle of 2 degrees.  See p. 6-lines 15-20.
	Molleryd teaches that the cells are contained in a single vessel to reduce contamination.  See p. 3-lines 22-25. 
	Molleryd teaches inoculating with 300E6 cells in 300 ml of media in the cell bag.  See p. 12-line 7. 
	Molleryd teaches that fresh culture media is added by perfusion.  See p. 9-lines 19-30 and p. 12-lines 25-32.  
	Molleryd teaches Cellbags™ were fed batched to maintain at least lE6/ml until the maximum volume of 1L was obtained. Thereafter, a perfusion rate of 200-700mls per 24hrs was adjusted according to the metabolite readings to control glucose and waste metabolites lactate and ammonium.  See p. 12-lines 28-32 and Fig. 4. 
	Molleryd teaches that the "second rocking rate" is used during step (iv) of the method of the invention when the cells are expanding. The second rocking rate can be varied throughout the expanding step (iv) as a function of the quantity of cells in the cell culture, i.e. where there are more cells the second rocking rate can be higher. See p. 10-lines 1-5.  Molleryd teaches that in one embodiment, second rocking rate is 4-8 rpm and an angle of 4-6 degrees for cell densities of < 26 cells/ml and with volumes < 1L.  
	Molleryd teaches expanding the cells for 14 to 18 days.  See Figs. 3 and 4.
	Molleryd teaches growing and expanding the cells at 37º C.  See p. 12-lines 2-6
	Molleryd teaches pharmaceutical compositions of the cell products of the invention for treatment.  See p. lines 17-32. 
	Molleryd teaches using cryopreserved cells . See p. 11-lines 23-24 and p. 12-lines 26-27. 
	Molleryd teaches that the non-static bioreactor method supports a higher fold increase in T cells compared to standard tissue culture, with increases in CD4+ and CD8+ T cells.  See p. 10-lines 25-32, Example 1 and Figs. 2, 3, 5, and 7.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Sommerville and Molleryd and use the method of Molleryd to expand the PBL expressing the T cell receptors because Sommerville teaches that their WAVE reactor protocol and  static bag protocol produced a similar number of cells while Molleryd teaches that the non-static bioreactor method supports a higher fold increase in T cells compared to standard tissue culture, with increases in CD4+ and CD8+ T cells.  One would have been motivated to use the non-static bioreactor method of Molleryd in the presence of anti-CD3 and antibody and IL-2 to increase the yield of T cells produced.  
	Regarding any differences between the cell numbers, concentration or incubation time of the claims and prior art, one of skill in the art could have manipulated these conditions to optimize cell yield.
	Regarding claim 66, given that method steps of claim 66 are suggested by the prior art, the same performed method steps would lead to transgene expression as claimed.
	Regarding claim 66, it would have been prima facie obvious at the time the invention was filed to freeze and cryopreserve the prepared cells as taught by Molleryd to preserve the activity of the cells prior to administration to a patient.
	 
8.	Claim(s) 13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerville et al. (J. Translational Med. 2012 10: 69, IDS), “Sommerville”  in view of WO 2016/189159 A1 (Molleryd et al. Dec 1. 2016, IDS), “Molleryd” as applied to claims 1, 2, 6, 7, 12, 14, 15, 22-33, 42, 47-55, and 57-66 above, and further in view of Jung et al. (PNAS USA July 1987 84: 4611-4615), “Jung”. 
Sommerville and Molleryd teach as set forth above, but do not teach using an anti-CD3 antibody in the amounts of claim 13 or saturation binding of the anti-CD3 antibody prior to inoculation.
Jung teaches generating cytotoxic T lymphocytes from peripheral blood mononuclear cells (PBMC) with the anti-CD3 antibody OKT3.  See abstract. 
Jung teaches using saturating amounts, 5 g/ml,  of the OKT3 antibody conjugated to the 9.2.27 antibody to stimulate activation of PBMC.  See p. 4613-Activation of Monocyte Depleted PBMC by Target Cells Presenting OKT3 and mAb9.3 and Fig. 4.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Sommerville, Molleryd and Jung and use saturating amounts of the OKT3 antibody taught by Jung when initiating expansion or expanding T cells to achieve the maximal activation of the CD3 receptor and cell proliferation. 
Regarding any differences between the culture volume or incubation time of the claims and prior art, one of skill in the art could have manipulated these conditions to optimize cell yield.
It is noted that a transfer bag is only suggestive of an intended use and does not limit the structure of the bag.
9.	Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerville et al. (J. Translational Med. 2012 10: 69, IDS), “Sommerville”  in view of WO 2016/189159 A1 (Molleryd et al. Dec 1. 2016, IDS), “Molleryd” as applied to claims 1, 2, 6, 7, 12, 14, 15, 22-33, 42, 47-55, and 57-66 above, and further in view of Sabatino et al. (Blood 2016: 128 (4): 519-528), “Sabatino”.
It is noted given the indefiniteness of the term TWS117, TWS117 will be interpreted to include any WNT pathway activator.
Sommerville and Molleryd teach as set forth above, but do not teach using a WNT pathway activator.
Sabatino teaches that activation of CD8+ CD19 CAR T cells in the presence of IL-7, IL-21, and the WNT pathway activator TWS119 led to the generation of CD8+ CD19 CAR T cells that were phenotypically and functionally equivalent to their naturally occurring counterpart. See abstract and p. 521. 
Sabatino teaches that these CD8+ CD19 CAR T cells had a robust long lasting anti-tumor response.  See abstract and Fig. 6.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Sommerville, Molleryd and Sabatino and use TWS119 in the non-static bioreactor culture method because Sabatino teaches that TWS119 treatment led to the generation of CD8+ CD19 CAR T cells that were phenotypically and functionally equivalent to their naturally occurring counterpart and had a robust long lasting anti-tumor response.  Given the T cell enhancing activity of TWS119, one would have been motivated to use TWS119 in the that the non-static bioreactor culture method.

10.	Claim(s) 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerville et al. (J. Translational Med. 2012 10: 69, IDS), “Sommerville”  in view of WO 2016/189159 A1 (Molleryd et al. Dec 1. 2016, IDS), “Molleryd” as applied to claims 1, 2, 6, 7,  12, 14, 15, 22-33, 42, 47-55, and 57-66 above, and further in view of Barry et al. (Human Gene Therapy Jan. 20, 2000 11:323-332), “Barry”
Sommerville and Molleryd teach as set forth above, but do not teach using a lentiviral vector.
Barry teaches efficient transduction of primary human T cells is an important goal toward treating a number of genetic defects. Barry teaches patient T cells could be harvested by leukapheresis, transduced, and returned to the donor. See abstract.
Barry teaches that at a multiplicity of infection (MOI) from 0.5-2  a large fraction of cells were transduced by lentiviral vectors.  See abstract, Figures 4 and 5, and Table 1 and 2. 
Barry teaches transducing transformed and primary T cells with a MOI of 0.5-2  for 4-16 hours.  See p. 325-Viral Transduction. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Sommerville, Molleryd and Barry  and use lentiviral vectors at MOI of 0.5-2 to transduce the T cells receptors of Sommerville into the T-cells of Sommerville, Molleryd because Barry teaches that lentiviral vectors effectively transduced T cells.   One would have been motivated to use lentiviral vectors for T cell transduction because Barry teaches these results are encouraging for lentivirus mediated transduction for therapeutic gene delivery. See abstract.
 
11.	Claim(s) 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerville et al. (J. Translational Med. 2012 10: 69, IDS), “Sommerville”  in view of WO 2016/189159 A1 (Molleryd et al. Dec 1. 2016, IDS), “Molleryd” as applied to claims 1, 2, 6, 7, 12, 14, 15, 22-33, 42, 47-55, and 57-66 above, and further in view of  WO 2019/055853 A1 (Varel-Rohena et al. March 21, 2019), “Varel”.
Sommerville and Molleryd teach as set forth above, but do not teach using the 2-deoxy-D-glucose (2-DG).
Varel teaches a method to increase the ratio of  CD8+ T cells to CD4 +T cells comprising incubating the cell culture medium with 2-DG.  See claims 79-91 and Example 7. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Sommerville, Molleryd and Varel and use 2-DG in the non-static bioreactor culture method to increase the ratio of  CD8+ T cells to CD4 +T cells because Varel teaches a method to increase the ratio of  CD8+ T cells to CD4 +T cells comprising incubating the cell culture medium with 2-DG  and Sommerville teaches that CD8+ cells are the effector cells responsible for tumor cell destruction.  See Sommerville, p. 8 paragraph bridging the columns.  Thus one would have been motivated to use 2-DG in the non-static bioreactor culture method to produce more  CD8+ cells for tumor cell killing. 


12.	Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerville et al. (J. Translational Med. 2012 10: 69, IDS), “Sommerville”  in view of WO 2016/189159 A1 (Molleryd et al. Dec 1. 2016, IDS), “Molleryd” as applied to claims 1, 2, 6, 7, 12, 14, 15, 22-33, 42, 47-55, and 57-66 above, and further in view of US Pat. No. 5,792,655 (Watanabe Aug. 11, 1998), “Watanabe”. 
Sommerville and Molleryd teach as set forth above, but do not teach where the culture in the single use closed bioreactor bag is maintained at about 80-100% O2.
Watanabe teaches a method to produce matured mammalian T cells specific for an antigen which induces infectious diseases, allergic diseases or autoimmune diseases, comprising a step of culturing mammalian T precursor cells or mammalian tissue containing mammalian T precursor cells together with mammalian interstitial cells of a thymus in a nutrient medium containing said antigen, said nutrient medium having a dissolved oxygen concentration ranging from 360 M to 855 M or contacting a gas phase having an oxygen content ranging from 40% to 95%, to obtain said matured T cells having a specificity for said antigen.  See claim 1.
Watanabe teaches increasing the gas phase concentration of oxygen to 80% increased the number of matured T cells that were CD4 and/or CD8 positive.  See Example 2 and Table 2.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Sommerville, Molleryd and Watanabe and  maintain the culture at about 80-100% O2  in the non-static bioreactor culture method to increase the T cells that were CD4 and/or CD8 positive because  Watanabe teaches increasing the gas phase concentration of oxygen to 80% increased the number of matured T cells that were CD4 and/or CD8 positive and Sommerville teaches that CD8+ cells are the effector cells responsible for tumor cell destruction.  See Sommerville, p. 8 paragraph bridging the columns.  Thus one would have been motivated to maintain the culture at about 80-100% O2  in the non-static bioreactor culture method to produce more  CD8+ cells for tumor cell killing. 
Conclusion
13.	Claims 1, 2, 6, 7, 12-33 and 37-67 are rejected.  Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	No claims allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J REDDIG/            Primary Examiner, Art Unit 1642